UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6210


JOSEPH FLEMING,

                    Plaintiff - Appellant,

             v.

HAROLD W. CLARKE, Director, VDOC; JOHN WALRATH, Warden; C/O
LUNDY; C/O DEAN; NURSE CRAWFORD; MCBRIDE, Unit Manager;
NURSE PARKS; VIRGINIA DEPARTMENT OF CORRECTIONS,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Jackson L. Kiser, Senior District Judge. (7:16-cv-00410-JLK-RSB)


Submitted: April 19, 2018                                         Decided: April 24, 2018


Before GREGORY, Chief Judge, and THACKER and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph Fleming, Appellant Pro Se. Jeff W. Rosen, PENDER & COWARD, PC, Virginia
Beach, Virginia, for Appellees Nurse Crawford and Nurse Parks.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joseph Fleming seeks to appeal the district court’s order granting in part and

denying in part Defendants’ summary judgment motions filed in his pending 42 U.S.C.

§ 1983 (2012) action. This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541,

545-46 (1949).    The order Fleming seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack

of jurisdiction. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.



                                                                            DISMISSED




                                           2